

EXHIBIT 10.33
 
SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT is made as
of October 22, 2008 (the "Second Amendment to Restated Credit Agreement," or
this "Amendment"), among VANGUARD NATURAL GAS, LLC, a Kentucky limited liability
company ("Borrower"), each lender from time to time party hereto (collectively,
the "Lenders") COMPASS BANK, in its capacity as a Lender (the "New Lender"), and
CITIBANK, N.A., a national banking association, in its capacity as
Administrative Agent ("Administrative Agent").
 
RECITALS


A. Borrower, the Lenders, and the Administrative Agent are parties to that
certain First Amended and Restated Credit Agreement dated as of February 14,
2008, and as amended by a First Amendment to First Amended and Restated Credit
Agreement dated as of May 15, 2008 (collectively, the "Original Credit
Agreement").
 
B. Borrower has requested certain amendments to the Original Credit Agreement
including the increase of the Borrowing Base from $150,000,000 to $175,000,000
and the addition of the New Lender as a lender pursuant thereto, all as
hereinafter provided.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, all references in the Loan
Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time. In addition, the following terms have the meanings set forth below:
 
"Effective Date" means October 22, 2008.
 
"Modification Papers" means this Amendment, Citibank Replacement Note, the BNP
Paribas Replacement Note, the Nova Scotia Replacement Note, the Wachovia Bank
Replacement Note, the Compass Bank Note, the Guarantor Confirmation Letters, and
all of the other documents and agreements executed in connection with the
transactions contemplated by this Amendment.
 
2. Conditions Precedent. The transactions contemplated by this Amendment shall
be deemed to be effective as of the Effective Date, when the following
conditions have been complied with to the satisfaction of Administrative Agent,
unless waived in writing by Administrative Agent:
 
A. Borrowing Base Increase Fee. Administrative Agent, for the accounts of the
Lenders in accordance with their Applicable Percentages, shall have received
payment of a Borrowing Base increase fee in the amount of $62,500.
 
B. Second Amendment to Restated Credit Agreement. This Second Amendment to
Restated Credit Agreement shall be in full force and effect. 


SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT – Page 1


--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
C. Notes. Borrower shall have executed and delivered the Citibank Replacement
Note, the BNP Paribas Replacement Note, the Nova Scotia Replacement Note, the
Wachovia Bank Replacement Note and the Compass Bank Note.
 
D. Guarantor Confirmation Letters. Each of Ariana Energy, LLC, Trust Energy
Company, LLC, and Nami Resources Company L.L.C. shall have executed a letter in
favor of Administrative Agent (each a "Guarantor Confirmation Letter")
confirming that its Guaranty remains in full force and effect.
 
E. Authorization Certificate. Borrower shall have delivered a certificate
satisfactory in form and substance to Administrative Agent authorizing the
execution, delivery and performance of the Modification Papers to which it is a
party.
 
F. Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
 
G. Representations and Warranties All representations and warranties contained
herein or in the documents referred to herein or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of this date.
 
3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be deemed to be amended as follows:
 
(a) The Borrowing Base Utilization Grid set forth in the definition of
"Applicable Margin" in Section 1.01 of the Original Credit Agreement shall be
replaced with the Borrowing Base Utilization Grid below:
 
Borrowing Base Utilization Grid
 
Borrowing Base Utilization Percentage
   
<33
%
 
>33%<66
%
 
>66%<85
%
 
>85
%
Eurodollar Loans
   
1.50
%
 
1.75
%
 
2.00
%
 
2.125
%
ABR Loans
   
.00
%
 
.25
%
 
.50
%
 
.75
%
Commitment Fee Rate
   
.25
%
 
.30
%
 
.375
%
 
.375
%
Letter of Credit Fee
   
1.00
%
 
1.25
%
 
1.50
%
 
1.75
%



(b) Section 1.01 of the Original Credit Agreement shall be amended by adding the
following definitions in appropriate alphabetical order:
 
"'Loan Parties' means, collectively, the Borrower and each Person (other than
the Administrative Agent, the L/C Issuer or any Lender) executing a Loan
Document."
 
(c) Annex I to the Original Credit Agreement shall be replaced with Annex I
attached to this Amendment. 
 
4. Increase of Borrowing Base. As of the Effective Date, the Borrowing Base is
hereby increased from $150,000,000 to $175,000,000.


SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT – Page 2
 

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
5. Adjustment of Commitment Percentages of Lenders. The Borrowing Base has been
increased to $175,000,000 per Section 4 of this Amendment, and New Lender has
become a Lender upon the execution of this Amendment. Accordingly, as of the
Effective Date:
 
(a) Citibank will hold $55,250,000 (31.57142857%) of the $175,000,000 Borrowing
Base.
 
(b) BNP Paribas will hold $55,250,000 (31.57142857%) of the $175,000,000
Borrowing Base.
 
(c) The Bank of Nova Scotia will hold $22,375,000 (12.78571429%) of the
$175,000,000 Borrowing Base.
 
(d) Compass Bank will hold $22,375,000 (12.78571429%) of the $175,000,000
Borrowing Base.
 
(e) Wachovia Bank, National Association will hold $19,750,000 (11.28571429%) of
the $175,000,000 Borrowing Base.
 
(f) Borrower shall issue to Citibank a new Note (the "Citibank Replacement
Note") in the original principal sum of $126,285,714.29 (31.57142857% of
$400,000,000) to replace the existing Note to Citibank in the amount of
$147,333,200 dated February 14, 2008.
 
(g) Borrower shall issue to BNP Paribas a new Note (the "BNP Paribas Replacement
Note") in the original principal sum of $126,285,714.29 (31.57142857% of
$400,000,000) to replace the existing Note to Citibank in the amount of
$147,333,200 dated February 14, 2008.
 
(h) Borrower shall issue to The Bank of Nova Scotia a new Note (the "Nova Scotia
Replacement Note") in the original principal sum of $51,142,857.14 (12.78571429%
of $400,000,000) to replace the existing Note to Citibank in the amount of
$52,666,800 dated February 14, 2008.
 
(i) Borrower shall issue to Wachovia Bank, National Association a new Note (the
"Wachovia Bank Replacement Note") in the original principal sum of
$45,142,857.14 (11.28571429% of $400,000,000) to replace the existing Note to
Citibank in the amount of $52,666,800 dated February 14, 2008.
 
(j) Borrower shall issue to Compass Bank a new Note (the "Compass Bank Note") in
the original principal sum of $51,142,857.14 (12.78571429% of $400,000,000).
 
6. Concerning the New Lender.
 
(a) New Lender represents and warrants to the Administrative Agent as follows:
 
(i) it has received a copy of the Original Credit Agreement, together with
copies of the most recent financial statements of the Borrower delivered
pursuant thereto;
 
(ii) it has, independently and without reliance upon any Lender or any related
party of the Administrative Agent or any Lender (an "Agent-Related Person") and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated by the Credit Agreement, and made
its own decision to enter into the Credit Agreement and to extend credit to the
Borrower and the other Loan Parties under the Credit Agreement;


SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT– Page 3
 

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
(iii) it will, independently and without reliance upon any Lender or any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, and other condition and creditworthiness of the Borrower and the other
Loan Parties.
 
(b) New Lender acknowledges as follows:
 
(i) no Lender or any Agent-Related Person has made any representation or
warranty to it, and no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Lender or any Agent-Related
Person to any Lender as to any matter, including whether Agent-Related Persons
have disclosed material information in their possession;
 
(ii) except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Credit
Agreement, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person; and
 
(iii) on the Effective Date, subject to the satisfaction of the conditions to
effectiveness set forth in Section 2 of this Amendment, it shall be deemed
automatically to have become a party to the Credit Agreement and have all rights
and obligations of a Lender under the Credit Agreement and the other Loan
Documents as if it were an original Lender signatory thereto.
 
(c) On the Effective Date, New Lender agrees to be bound by the terms and
conditions set forth in the Credit Agreement and the other Loan Documents
applicable to the Lenders as if it were an original Lender signatory thereto
(and expressly makes the appointment set forth in, and agrees to the obligations
imposed under, Article XI of the Credit Agreement).
 
7. Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower and each Guarantor has full power and authority to
execute the Modification Papers to which it is a party and the Modification
Papers executed by Borrower and each Guarantor constitute the legal, valid and
binding obligation of Borrower and each such Guarantor enforceable in accordance
with their terms, except as enforceability may be limited by general principles
of equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors' rights generally; and
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any governmental authority or other person is required for the execution,
delivery and performance by Borrower or each such Guarantor thereof. In
addition, Borrower represents that all representations and warranties contained
in the Original Credit Agreement are true and correct in all material respects
on and as of the Effective Date (except representations and warranties that
relate to a specific prior date are based upon the state of facts as they exist
as of such date). 


SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT– Page 4


--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
8. No Further Amendments. Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective among the parties.
 
9. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent and/or the Lenders now have or may have in the future
under or in connection with the Original Credit Agreement and the Loan
Documents, each as amended hereby, or any of the other documents referred to
herein or therein. The Modification Papers shall constitute Loan Documents for
all purposes.
 
10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
11. Incorporation of Certain Provisions by Reference. The provisions of Section
12.09 of the Original Credit Agreement captioned "Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial" are incorporated herein by
reference for all purposes.
 
12. Entirety, Etc. This instrument and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[This space is left intentionally blank. Signature pages follow.]


SECOND AMENDMENT TO RESTATED CREDIT AGREEMENT– Page 5


--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER:
VANGUARD NATURAL GAS, LLC
       
By:
/s/ Richard Robert
   
Richard Robert
   
Executive Vice President
   
and Chief Financial Officer


S-1

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
ADMINISTRATIVE AGENT:
CITIBANK, N.A.
as Administrative Agent
           
By:
/s/ Ryan Watson
   
Ryan Watson
   
Vice President
     
LENDERS:
CITIBANK, N.A.
       
By:
/s/ Ryan Watson
   
Ryan Watson
   
Vice President


S-2

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
LENDERS:
BNP PARIBAS        
By:
/s/ Brian M. Malone
 
Name:
Brian M. Malone
 
Title:
Managing Director
             
By:
/s/ Betsy Jocher
 
Name:
Betsy Jocher
 
Title:
Director


S-3

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
LENDERS:
THE BANK OF NOVA SCOTIA        
By:
/s/ Andrew Ostrov
 
Name:
Andrew Ostrov
 
Title:
Director


S-4

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
LENDERS:
COMPASS BANK        
By:
/s/ Kathleen J. Bowen
 
Name:
Kathleen J. Bowen
 
Title:
Senior Vice President


S-5

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
LENDERS:
WACHOVIA BANK, NATIONAL ASSOCIATION        
By:
/s/ Shawn Young
 
Name:
Shawn Young
 
Title:
Director


S-6

--------------------------------------------------------------------------------


 
EXHIBIT 10.33

 
ANNEX I
 
LIST OF MAXIMUM CREDIT AMOUNTS


Aggregate Maximum Credit Amounts
 
Name of Lender
 
Applicable Percentage
 
Maximum Credit Amount
 
BNP Paribas
   
31.57142857
%
$
126,285,714.29
 
The Bank of Nova Scotia
   
12.78571429
%
$
51,142,857.14
 
Citibank, N.A.
   
31.57142857
%
$
126,285,714.29
 
Compass Bank
   
12.78571429
%
$
51,142,857.14
 
Wachovia Bank, National Association
   
11.28571429
%
$
45,142,857.14
                 
TOTAL
   
100.00000000
%
$
400,000,000.00
 



ANNEX I – Solo Page


--------------------------------------------------------------------------------


 